DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1st, 2021 has been entered.
 This action is in response to the amendments filed on April 1st, 2021. A summary of this action:
Claims 1-16 have been presented for examination.
Claims 1-12 have been amended
Claims 13-16 are newly added
Claims 1-16 are rejected under 35 U.S.C. § 112(a) as lacking enablement 
Claims 1-16 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, “BIM-based Automated Planning for Panelized Construction in the Light-Frame Building Industry”, 2016, PhD Dissertation, University of Alberta in view of Li, “Geometric structure simplification of 3D building models”, 2012 and in further view of Bumbalough et al., US 2016/0210377
This action is made non-Final

	Notice of Pre-AIA  or AIA  Status


Response to Amendment/Arguments
Regarding the § 103 Rejection
	In light of the applicant’s amendments, the prior rejection under § 103 is withdrawn.
	A new grounds of rejection is presented below, necessitated by amendment. 

Regarding the § 101 Rejection
	The rejection is maintained, and the Examiner has updated the rejection for the newly presented amendments.

The applicant submits (Remarks, pages 8-9): 
Similar to the abovementioned data encryption method or the image processing method, a method which requires "analyzing [] mesh data of [a] 3D model datafile ... " as instantly claimed, cannot be practically performed in the human mind.

The applicant’s arguments and supporting amendments have been fully considered and are not persuasive. 
	The applicant’s arguments require that the claims are “similar” to “to (1) a specific data encryption method for computer communication involving a several-step manipulation of data; or (2) a method for rendering a halftone image of a digital image by comparing, pixel by pixel, 
	The claimed invention is not similar to these cases.
	The only portion of the claimed invention that could even be considered as requiring a computer is the analysis of the “mesh data” if the claims actually recited specific steps for the analysis of the “mesh data”, such as recited in “a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structure” as cited by the applicant. 
	Instead, the claims are recited at a high level of generality for this step. 
	The claims, as recited, would readily be performed as a mental process, or with the assistance of pen and paper. 
	For example, the “mesh data” as recited would reasonably be able to be analyzed by a human. E.g., a person would reasonably be able to draw out a “model” of a building, such as in 3D, and with a “mesh” that they apply to the drawing. There is no limitation on what this mesh actually comprises or how it is analyzed, so this is just merely reciting that there is a mesh associated with the model that is being analyzed. E.g., a mesh that is drawn in. 
	A person would then be able to readily perform the limitations associated with the mesh analysis – this would just be analyzing the drawing of a building for a construction plan. A person would reasonably be able to identify the elements in a building, e.g. a “column” (¶ 37 of the instant specification), and would readily be able to identify the dimensions and the type of this element from a drawing, e.g. it’s a column that is 8-feet tall, 18 inches wide, and 18-inches long, such as in the shape of a box. 

	The mere act of the claim reciting this to be for an entire building model would simply be part of “construction planning” for a building, i.e. part of the mental process of construction planning. To clarify though – the claims do NOT even recite it is for a building, instead it is for a “construction object”, e.g. a fence around a tennis court (¶ 2, “recreational” construction). Clearly, this claimed invention recites a mental process without significantly more. 

The applicant further submits (Remarks, page 9):
...A person may neither practically nor readily interpret such a 3D model data file with details sufficient to mimic a machine learning algorithm(s) that analyzes the mesh data to, among other things, determine support relationships between the construction elements....
The applicant’s arguments and supporting amendments have been fully considered and are not persuasive. 
See the rejection below. 
To summarize the rejection: this argued limitation is recited with a high level of generality in a generic manner such that this amounts to nothing more than mere instructions to apply an exception “because they do no more than merely invoke computers or machinery as a tool to perform an existing process include” (MPEP § 2106.05(f)). See the rejection for more clarity. 


Furthermore, the Office equates the 3D model data file to a series of blueprints that is capable of defining a 3D model (see Office Action, Page 4), but Applicant submits that a series of blueprints would not be singularly capable of defining a 3D model to the same extent as a 3D data file, without compromising the readability or interpretability of said series of blueprints by a person using only their mind in a practical manner, especially when mesh data is involved.
The applicant’s arguments and supporting amendments have been fully considered and are not persuasive. 
	See the response to arguments above. 
	For additional clarity, see figure 3 in the specification, and see ¶ 53 describing said figure. 

    PNG
    media_image1.png
    842
    969
    media_image1.png
    Greyscale

	A person would reasonably be able to draw this figure. For the claimed invention – this is not required, instead all the claim recites is that a person would receive this figure. A person to the mesh data for the analysis. Instead, the claimed invention merely requires a person to mentally analyze figure 3, a figure which may be reasonably drawn out on paper without the use of a computer, and then to analyze figure 3 such as the arrows in figure 3 already point out what is a “column” [# 302] and what is a “beam” [# 306].
	Furthermore, the claims do not even recite that the invention is for a building, instead it is merely for any “construction object”. 
	And were the claims somehow to be limited to extremely large complex structures that would require detailed construction plans, this would still not overcome the rejection as an abstract idea. To clarify: the claimed invention recites a mental process for construction planning. There are numerous examples of complex, large buildings that are well-known that have been planned and built before the invention of computers, and would have used mental processes similar to the claimed invention, e.g.: 
The Colosseum in Rome
The Pyramids 
The Hippodrome in Rome
The Empire State Building in NYC
The National Portraits Gallery, former home of the USPTO

The claimed invention recites the abstract idea of a mental process without significantly more. 

The applicant further submits (Remarks, page 9):
The Office points to McKinney to support the statement that one can manually interpret 3D-model components and assign relationships (see Office Action, Page 5), but Applicant submits that not only is manually interpreting 3D-model components and assigning relationships not equivalent to "performing mesh analysis on said 3D model data file," as recited in claim 1, but McKinney itself also explains why such example of manual interpretation is an "abstraction" which is not preferable and why it is not practical ("4DCAD removes this abstraction" (McKinney, page 2, column 1, line 1) and "Construction planners are forced to abstract CAD model building components into schedule models representing time .... This paper discusses these shortcomings, highlights requirements for CAD tools to support construction planning tasks" 
The applicant’s arguments and supporting amendments have been fully considered and are not persuasive. 
For one – see McKinney, page 434, col 1, ¶ 1: “4D-CAD removes this abstraction by representing the associations between schedule information and CAD information through a 4D movie”.
The presently claimed invention has no recitation that would even suggest “4D” nor does the specification convey this. 
Furthermore, McKinney is NOT reciting that CAD is required for building design and construction planning, but merely espousing some benefits of using CAD.
The mere fact that modern building design can be done in CAD and the construction planning can be done with a computer in combination with the CAD model is nothing more than applying a computer to automate parts/or the whole of a mental process.  
As for the claimed invention – the claimed invention recites a mental process without significantly more. 

The applicant further submits (Remarks, page 10-11):	
As such, the claimed invention including the additional limitations, when viewed as a whole, sufficiently integrate the claimed subject matter to a practical application -- i.e., generating a construction plan for construction of a construction object and updating or modifying the remaining portion(s) of the construction plan or the construction schedule based on a progress of the construction of the object.
The applicant’s arguments and supporting amendments have been fully considered and are not persuasive. 
	See the rejection below for the rationale used for the presently amended claims. 
	The claimed invention recites a mental process without significantly more.
	To summarize the claimed mental process: “generating a construction plan for construction of a construction object and updating or modifying the remaining portion(s) of the construction plan or the construction schedule based on a progress of the construction of the object” (Remarks, page 11)

The applicant further submits (Remarks, page 11-12):	
Initially, Applicant respectfully submits that the Office has not met the burden as provided in the April 19, 2018 USPTO Guidance vis-a-vis Berkheimer. Whether or not the claimed elements are well-known, routine, and conventional, is a factual determination that must be supported by one or more of ltems Nos. 1-4 above, which were notably absent from the Action...


The rejection has been clarified below to include the Well-Understood, Routine, and Conventional (WURC) analysis for the presently amended claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. 

Claim 1, and the dependents thereof, are treated as representative of claim 7, and the dependents thereof. Claim 7 is rejected under a similar rationale as claim 1.

Step 1
	The claims are directed towards statutory categories of invention.
	Claim 1 is directed towards a process.
	Claim 7 is directed towards an article of manufacture.

Step 2A, Prong 1
	The claims are directed towards the abstract idea of a mental process.

Claim 1 recites the mental process of:
(b) analyzing said mesh data of said 3D model data file... to (i) identify a plurality of construction elements of said construction object, (ii) determine type and dimension values for each construction element of said plurality of construction elements, and (iii) determine support relationships between said plurality of construction elements, wherein a support relationship of said support relationships defines which one or more construction elements of said plurality of construction elements support which one or more other construction elements of said plurality of construction elements in said construction object;
	(c) assigning a construction recipe to each construction element of said plurality of construction elements based on said type of said each construction element, wherein a given construction recipe assigned to a given construction element defines a formula for building said given construction element, wherein said formula comprises one or more operations that are logically related by one or more logical relationships, wherein an operation of said one or more operations is defined at least by required resources, and wherein a plurality of construction recipes are assigned to said plurality of construction elements;
	(d) defining recipe relationships between said plurality of construction recipes, wherein a recipe relationship of said recipe relationships is based at least in part on said support relationships, wherein a given recipe relationship of said recipe relationships between a first construction recipe and a second construction recipe defines a logical relationship between a first operation of said first construction recipe and a second operation of said second constructionOffice Action mailed November 19, 2020 Response to Office Action filed April 1, 2021recipe, thereby generating a construction plan for construction of said construction object; 
	(e) tracking a progress of said construction object, and 
	(f) based on said progress, updating a remaining portion of said construction plan or a construction schedule for said construction plan comprising said plurality of construction recipes. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper.

Step 2A, Prong 2
	The claims do not recite additional elements that integrate the judicial exception into a practical application.
	There is no practical application recited in the claims, nor is there any integration of the mental process into a practical application. The claims do not recite any meaningful limitations on the judicial exception. 


Claim 1 – “A computer-implemented method for execution at a computer system, for construction planning, comprising:...at said computer system programmed to facilitate construction planning...by said computer system”
Claim 7 – “A non-transitory computer-readable medium comprising machine- executable code that, upon execution by one or more computer processors at a computer system, implements a method comprising:...at said computer system programmed to facilitate construction planning...by said computer system”

In addition, the limitation in claims 1 and 7 of “with aid of one or more machine learning algorithms,” recites the words "apply it" (or an equivalent, in this case) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
	As per MPEP § 2106.05(f): Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more...Other examples where the  i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); ...A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception.”
	The claim limitation “with aid of one or more machine learning algorithms” within the limitation “ (b) analyzing said mesh data of said 3D model data file, by said computer system, and with aid of one or more machine learning algorithms, to...” is merely a recitation of mere instructions to apply an exception, i.e. this is merely invoking a computer as a tool to perform an existing process of a “commonplace business method or mathematical algorithm being applied on a general purpose computer”. The limitation of “with aid of one or more machine learning algorithms” is recited is a general fashion that claims every mode of “with aid of one or more machine learning algorithms” for mesh analysis. 
	To clarify – the claim limitation of “with aid of one or more machine learning algorithms” is recited in a broad general manner and as recited is merely using a commonplace any machine learning algorithm] applied on a general computer as a tool to perform an existing process. 
	The high degree of generality of the recitation of this limitation recites nothing more than mere instructions to apply an exception, because the claim does nothing more than merely invoke computers or machinery as a tool to perform an existing process.
	Furthermore, the specification sheds no significant light on this limitation – instead, the specification in ¶ 50 and elsewhere mere recites that steps in “the analysis of the data file...can be implemented via one or more machine learning algorithms.” This merely further demonstrates the high degree of generality for the scope of this limitation, and further demonstrates that this is merely a recitation of using a general computer with a broad range of commonplace mathematical algorithms [i.e., any machine learning algorithm] as a tool to perform an existing process. 

The following limitations of the claims are merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Claims 1 and 7: “receiving, over a computer network, ... a 3D model data file of a construction object”

In addition, the “3D model data file” is also considered as merely adding insignificant extra-solution activity to the judicial exception of “selecting a particular data source or type of data to be manipulated” as discussed in MPEP § 2106.05(g). 


As such, the claims do not recite any limitations and/or elements that meaningfully integrate a practical application. The claimed invention is directed towards a mental process without an integrated practical application.  
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The present claimed invention is nothing more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
The claimed invention is directed towards a mental process that does not integrate a practical application. 

Step 2B
	The claimed invention does not recite any additional elements/limitations that amount to significantly more, and furthermore the additional elements/limitations fail to integrate the judicial exception into a practical application. 

The following limitations of claims 1 and 7 merely recites the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – “A computer-implemented method for execution at a computer system, for construction planning, comprising:...at said computer system programmed to facilitate construction planning...by said computer system”
Claim 7 – “A non-transitory computer-readable medium comprising machine- executable code that, upon execution by one or more computer processors at a computer system, implements a method comprising:...at said computer system programmed to facilitate construction planning...by said computer system”

In addition, the limitation in claims 1 and 7 of “with aid of one or more machine learning algorithms,” recites the words "apply it" (or in this case an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
	As per MPEP § 2106.05(f): Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more...Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include:  i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208,  claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception.”
	The claim limitation “with aid of one or more machine learning algorithms” within the limitation “ (b) analyzing said mesh data of said 3D model data file, by said computer system, and with aid of one or more machine learning algorithms, to...” is merely a recitation of mere instructions to apply an exception, i.e. this is merely invoking a computer as a tool to perform an existing process of a “commonplace business method or mathematical algorithm being applied on a general purpose computer”. The limitation of “with aid of one or more machine learning algorithms” is recited is a general fashion that claims every mode of “with aid of one or more machine learning algorithms” for mesh analysis. 
	To clarify – the claim limitation of “with aid of one or more machine learning algorithms” is recited in a broad general manner and as recited is merely using a commonplace mathematical algorithm [i.e. any machine learning algorithm] applied on a general computer as a tool to perform an existing process. 
	The high degree of generality of the recitation of this limitation recites nothing more than mere instructions to apply an exception, because the claim does nothing more than merely invoke computers or machinery as a tool to perform an existing process.
Furthermore, the specification sheds no significant light on this limitation – instead, the specification in ¶ 50 and elsewhere mere recites that steps in “the analysis of the data file...can be implemented via one or more machine learning algorithms.” This merely further demonstrates the high degree of generality for the scope of this limitation, and further demonstrates that this is merely a recitation of using a general computer with a broad range of commonplace mathematical algorithms [i.e., any machine learning algorithm] as a tool to perform an existing process. 


The following limitations of the claims are merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Claims 1 and 7: “receiving, over a computer network, ... a 3D model data file of a construction object”

In addition, the “3D model data file” is also considered as merely adding insignificant extra-solution activity to the judicial exception of “selecting a particular data source or type of data to be manipulated” as discussed in MPEP § 2106.05(g). 

Furthermore, as per MPEP § 2106.05: “Thus, in Step 2B, examiners should: ...Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h):  

• Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d).”

As per MPEP § 2106.05(d): “Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. This consideration is only evaluated in Step 2B of the eligibility analysis... If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”

The following limitations are merely the well-understood, routine, and conventional activity of “ Receiving or transmitting data over a network” which “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions 
Claims 1 and 7: “receiving, over a computer network, ... a 3D model data file of a construction object”

Furthermore, solely for compact prosecution the Examiner notes that the recitation of a “3D model data file of a construction object” is also considered a well-understood, routine, and conventional activity of using a “3D model data file” for modelling “a construction object” – for evidence of this, see the prior art of record cited below, see the prior art relied upon, and see the totality of the art of record. The prior art clearly demonstrates that the use of 3D models for construction objects is a well-understood, routine, and conventional activity. E.g., see Liu, “BIM-based Automated Planning for Panelized Construction in the Light-Frame Building Industry”, PhD Dissertation, University of Alberta, 2016 – see the § 2.2.1 for a “Literature Review” of “BIM-based design and design checking” starting on page 11, also see § 2.5 which teaches that the invention of Liu is an “add-on of the Autodesk Revit platform” – Revit is an example of a commercial available tool for 3D modelling of construction objects. 

Furthermore, for compact prosecution, the Examiner also addresses the claim limitation “with aid of one or more machine learning algorithms” within the limitation “ (b) analyzing said mesh data of said 3D model data file, by said computer system, and with aid of one or more 
The claim limitation of “with aid of one or more machine learning algorithms” is recited in a generic manner, i.e. at a high level of generality. This consideration does not favor eligibility.
In regards to the “aid of one or more machine learning algorithms” in the relevant industry, this claim scope is merely reciting of analyzing said mesh data with the aid of any machine learning algorithm.
The use of machine learning algorithms for mesh analysis is a well-understood, routine and conventional activity in the relevant industry of construction modelling. For evidence of this:
Li et al., “Geometric structure simplification of 3D building models”, 2012 – see the abstract “The complexity of building models directly affects the application efficiencies of 3D urban maps. To address the challenges of building models with various structures, we propose a structural simplification method in this paper. The geometric structures of building models are classified into three categories: embedded structures, compositional structures, and connecting structures, which can be extracted separately through convex/concave analysis...”, then see § 1 and § 2 for a general background of the art. § 1 teaches “Extracting and grouping detailed structures for simplification and maintaining the global shape of 3D building model in the process of simplification are difficult problems.”
§ 3 teaches an example in which “clustering” is used for “surface patch extraction” from a mesh – see figure 2 for an example. This is an example of what “with aid of one or more machine learning algorithms” for “analyzing said mesh data...” encompasses. 
§ 4 teaches “With respect to the topological relationships among components, the geometric structures of building models can be classified into three categories: embedded structures, compositional structures, and connecting structures” and see figure 3. This is another example of what “with aid of one or more machine learning algorithms” for “analyzing said mesh data...” encompasses. 
Arayici et al., “Towards building information modelling for existing structure”, 2007 – see § 4 which teaches obtaining a “3D point cloud” of a building, converting this into a “3D mesh model” wherein “The editing process is crucial in order to produce a neat CAD model. This is also done in the Polyworks IMEdit software. Several steps exist to complete the editing process to a high standard. This step is illustrated in figure 4 below. The first activity is to orientate and align the 3D Mesh model according to the 3D common coordinate system because the model could be oblique in space. As a result, width, height and length of the model can be viewed horizontally and vertically when the model is viewed from X, Y or Z perspectives of the coordinate system. For example, the script below can automatically align the model XZ coordinate dimensions. In the same manner, the model can be aligned with XY and YZ coordinate dimensions” and then see figure 4, and see the remaining portions of § 4 which include “Since the whole process from the beginning of figure 4 to the end of figure 8 is not fully automated, interaction with the model especially in stages in figure 8 is more than required. For example, individual entities from the Polywork software are achieved by many subsequent exports of group of cross-section that represent a building entity. Furthermore, instead of only assigning part attributes for the sample entities, the former is assigned each entity manually since there is no search engine This is another example of what “with aid of one or more machine learning algorithms” for “analyzing said mesh data...” encompasses. 
Lee et al., “Extraction and Integration of Window in a 3D Building Model from Ground View images”, 2004 – see the abstract, this extracts “windows” from a 3D model – see figure 2, see § 3 – in essence, this detects “rectangles” from a 3D building model walls and classifies them as “windows” . This is another example of what “with aid of one or more machine learning algorithms” for “analyzing said mesh data...” encompasses. 
Wang et al., “Image-Based Building Regularization Using Structural Linear Features”, 2016 – see the abstract which teaches “The regularization comprises two iterative stages: (1) the linear features are semi-automatically proposed from images by exploiting photometric and geometric clues jointly; (2) the scaffold topology represented by spatial relations among the linear features is optimized according to data fidelity and topological rules, then the mesh is refined by adjusting itself to the consolidated scaffold. Our method has two advantages. First, the proposed scaffold representation is able to concisely describe semantic building structures. Second, the scaffold structure is embedded in the mesh, which can preserve the mesh connectivity and avoid stitching or intersecting surfaces in challenging cases.”, see figure 1 which starts with an “input mesh” wherein § 1.1 describes that “Automatic methods. Reconstructed elements from multi-view images of most methods [1], [19], [20] are depth maps, voxels, or 3D points, while Vu et al. [6] start directly from a rough mesh and further refine it according to a photo consistency energy, benefiting from the This is another example of what “with aid of one or more machine learning algorithms” for “analyzing said mesh data...” encompasses. 
Xiong et al., “Automatic creation of semantically rich 3D building models from laser scanner data”, 2013 – see the abstract which teaches “Our algorithm is capable of identifying and modeling the main visible structural Opening detection components of an indoor environment (walls, floors, ceilings, windows, and doorways) despite the presence of significant clutter and occlusion, which occur frequently in natural indoor environments. Our method begins by extracting planar patches from a voxelized version of the input point cloud. The algorithm learns the unique features of different types of surfaces and the contextual relationships between them and uses this knowledge to automatically label patches as walls, ceilings, or floors. Then, we perform a detailed analysis of the recognized surfaces to locate openings, such as windows and doorways. This process uses visibility reasoning to fuse measurements from different scan locations and to identify occluded regions and holes in the surface. Next, we use a learning algorithm to intelligently estimate the shape of window and doorway openings even when partially occluded. Finally, occluded surface regions are filled in using a 3D inpainting algorithm. We evaluated the method on a large, highly cluttered data set of a building with forty separate rooms”, then see § 1, specifically page 326 col. 1 “The process of converting point cloud data into an as-is BIM is known as “scan-to-BIM”. Geometric surfaces or volumetric primitives are fitted to the 3D point cloud to model walls, floors, ceilings, columns, beams, and other structures of Our goal is to develop tools to help automate this process using techniques from computer vision and machine learning [60,3,2,1,6]...This article describes our recent work on automatically creating as-is BIMs from laser scan data. Our method takes as input a set of registered 3D point clouds obtained from various locations in a room, and automatically identifies and models planar walls, floors, ceilings, and any significant rectangular openings (e.g., doorways and windows)” then see page 326, col. 2 which teaches about some of the “key challenges” involved in this process and “Broadly” describes the algorithm – see figure 2 for a visual depiction of this, see § 2 for related work, see § 3-§ 4 for more details on this.  This is another example of what “with aid of one or more machine learning algorithms” for “analyzing said mesh data...” encompasses. 
Khaloo et al., “Extracting Structural Models through Computer Vision”, 2015 – see the abstract which teaches “This paper presents a method of automated and systematic computer vision-based structural analysis. It uses a set of digital photographs to produce a 3D model through Structure from Motion (SfM) algorithms, followed by fully automated recognition and assembly of structural elements (e.g., columns and beams) from the image-based 3D dense reconstruction of the structure. There are three key challenges in this work: (i) proper 3D mesh segmentation, (ii) robust computer vision algorithms for isolating different structural components, and (iii) classification and localization of damage that is present in the 3D model. As the part of the proposed system, extracted information from the dense 3D model is used to assemble the structural elements and create a Finite-Element Method (FEM) model.” then see figure 1 and page 540 which teaches in part “The next step is to extract features and structural elements using mesh segmentation and partitioning techniques. Segmentation is the process of labeling each surface in the 3D mesh so that polygons belonging to the same surface or region are given the same label. Mesh segmentation algorithms borrow from related fields such as image segmentation, finite element mesh partitioning, and unsupervised machine learning (Shamir 2008). Finally, segmented objects in the 3D model are assembled to create a Finite-Element Method (FEM) model.”

The claim limitation “with aid of one or more machine learning algorithms” within the limitation “ (b) analyzing said mesh data of said 3D model data file, by said computer system, and with aid of one or more machine learning algorithms, to...” is recited in a generic manner with a high degree of generality, i.e. this is merely reciting the well-understood, routine, and conventional activity of using any machine learning algorithms for said mesh analysis. 

The claimed invention recites a mental process without significantly more.

Regarding the Dependent claims
Dependent claims 2 and 8 merely recite an additional step in the mental process, with the recitation of performing this step using a generic computer in a generic manner.
Dependent claims 3 and 9 merely recite an additional step in the mental process, with the recitation of performing this step using a generic computer in a generic manner.
Dependent claims 4 and 10 recite merely recite an additional step in the mental process, with the recitation of performing this step using a generic computer in a generic manner.
Dependent claims 5 and 11 recite: wherein said required resources is constrained by a resource pool, accessible by said computer system, defining available resources. This is merely limiting a step in the mental process, i.e. this is a step in a mental process. The “computer system” is merely using a generic computer in a generic fashion. 
Dependent claims 6 and 12 recite: wherein said required resources is at least one of duration, production rate, equipment, material, and labor. This is merely limiting a step in the mental process, i.e. this is a step in a mental process. The “computer system” is merely using a generic computer in a generic fashion. 
Dependent claim 13 recites nothing more than an additional step in the mental process. Dependent claim 15 is rejected under a similar rationale. 
Dependent claim 14 recites nothing more than a recitation of limiting the mental process to being applied to “500 or more construction elements”, i.e. this is merely a claims drafting exercise to attempt to preclude the claimed invention from being practically performed mentally. However, this fails to do so – there is no recitations in the claims that would meaningful preclude the process from being performed mentally, or with the assistance of pen and paper. This claim recites nothing more than merely a limitation which would cause In addition, this is also considered a recite that is “generally linking the use of a judicial exception to a particular technological environment or field of use” (MPEP § 2106.05(h)), i.e. this is merely a recitation of a limitation to generally link the claims to a particular field of use wherein the “construction object” has “500 or more construction elements”. In addition, this is also considered an insignificant extra-solution activity, specifically of “Selecting a particular data source or type of data to be manipulated” as this limits the data source to a particular data source of having 500 or more construction elements (see MPEP § 2106.05(g)). In addition, this is also considered well-understood, routine, and conventional activity of “Performing repetitive calculations” as per MPEP § 2106.05(d), i.e. this is merely a recitation of performing the steps associated with each of the construction elements repetitively, e.g. repeating the determination of “type and dimension values for each construction element” of 500 or more construction elements – this is merely performing a repetitive calculation. Dependent claim 16 is rejected under a similar rationale.  

The claimed invention recites an abstract idea of a mental process without significantly more. 
Claim Rejections - 35 USC § 112(a) – Enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 
	Claim 1, and the dependents thereof, are treated as representative of claim 7, and the dependents thereof. Claim 7 is rejected under a similar rationale as claim 1.

	To summarize the rejection, and the Wands Factors as analyzed below: 
	The claimed invention recites, in part: (b) analyzing said mesh data of said 3D model data file, by said computer system, and with aid of one or more machine learning algorithms, to (i) identify a plurality of construction elements of said construction object, (ii) determine type and dimension values for each construction element of said plurality of construction elements, and (iii) determine support relationships between said plurality of construction elements, wherein a support relationship of said support relationships defines which one or 
	The specification merely supports this limitation by a generic, highly generalized recite of implementing the above limitation with “machine learning algorithms”.
	A skilled person would be faced with undue experimentation to make and use the presently claimed invention from the present disclosure. As demonstrated by the prior art below, this is a complicated, difficult problem that has no well-known solutions that can be merely be readily applied. 
	The specification’s omission of any substantial direction or guidance on how to make and use the presently claimed invention with the recitation of “machine learning algorithms” forces a skilled person to face the undue experimentation of developing a machine learning algorithm that could perform the claimed functionality within the entire scope of the present claims. 
	The state of the art demonstrates that one skilled in the art faced with such a challenge would be required to be give some actual direction and guidance on how to make and use the presently claimed invention, not merely a recitation of “can be implemented via one or more machine learning algorithms” as in ¶ 50 of the instant specification. To clarify: the state of the art demonstrates that difficultly that a skilled person would face when attempting to make and use the presently claimed invention, and that a skilled person would be faced with undue experimentation to make and use the claimed invention. 
without undue experimentation. Instead, a skilled person faced with attempting to make and use the presently claimed invention would quickly realize, from the state of the art, how much undue experimentation that they are actually faced with.  
	As such, claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

	See below for the analysis using the Wands factors. 

See MPEP § 2164.01, which recites in part:
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

See MPEP § 2164.01(a), which recites the Wands Factors and further recites: “The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.  These factual considerations are discussed more fully in MPEP § 2164.08 

See MPEP § 2106.04: which recites in part: “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. In re Wands, 858 F.2d 731, 737, 740, 8 USPQ2d 1400, 1404, 1407 (Fed. Cir. 1988).”


Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A) The breadth of the claims MPEP § 2164.08, which recites: “...The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims....The examiner should determine what each claim recites and what the subject matter is when the claim is considered as a whole, not when its parts are (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation”

Claim 1 recites, in part:
(b) analyzing said mesh data of said 3D model data file, by said computer system, and with aid of one or more machine learning algorithms, to (i) identify a plurality of construction elements of said construction object, (ii) determine type and dimension values for each construction element of said plurality of construction elements, and (iii) determine support relationships between said plurality of construction elements, wherein a support relationship of said support relationships defines which one or more construction elements of said plurality of construction elements support which one or more other construction elements of said plurality of construction elements in said construction object;

At issue for a lack of enablement is the limitation “with aid of one or more machine learning algorithms, to (i) identify...(ii) determine type and dimension values....(iii) determine support relationships” as taken in combination with the entire scope of the presently claimed invention.
The scope that this conveys is that any machine learning algorithm may be used to assist the analysis of the “mesh data” wherein the analysis includes the steps recited above, i.e. the machine learning algorithm “aids” with the analysis and the steps included in the analysis. 

The closest support in the specification is found in ¶ 50, which recites in part:
The analysis of the data file, such as involving identification of construction elements, categorization of construction elements into shapes, determination of dimensions pertaining to the different shapes, calculation of values of the dimensions, performing of a mesh analysis, determining one or more support relationships between the construction elements, and/or construction of a support relationship network, can be implemented via one or more machine learning algorithms. For example, the identification of the construction elements, categorization of construction elements into shapes, determination of dimensions pertaining to the different shapes, calculation of values of the dimensions, determining one or more support relationships between the construction elements, and/or construction of a support relationship network, can be presented to a user for approval, modification, and/or correction. The approval, modification, correction, or other updates from the user can be stored in a database (or a plurality of databases) accessible by the server for use in the machine learning algorithms. Alternatively or in addition, the analysis of the data file can be performed automatically by the server (e.g., via one or more processors) without requiring human input or instructions. 

	Also see ¶ 115: “Methods and systems of the present disclosure can be implemented by way of one or more algorithms...The algorithm may be a machine learning algorithm that can improve accuracy or converge to a user preference with repeated iterations”.

	The specification merely conveys the same as the claims, i.e. that any machine learning algorithm may be used.
	The specification provides no teachings on what specific algorithms would actually be suitable for the claimed invention, nor does it provide any teachings of how such an algorithm would be implemented.
can be implemented by way of one or more [machine learning] algorithms”. 

	The scope of the claim, for the limitation at issue, is merely what is recited by that limitation as taken in combination with the remaining portions of the claimed invention:
(b) analyzing said mesh data of said 3D model data file, by said computer system, and with aid of one or more machine learning algorithms, to (i) identify a plurality of construction elements of said construction object, (ii) determine type and dimension values for each construction element of said plurality of construction elements, and (iii) determine support relationships between said plurality of construction elements, wherein a support relationship of said support relationships defines which one or more construction elements of said plurality of construction elements support which one or more other construction elements of said plurality of construction elements in said construction object;

(B) The nature of the invention & (C) The state of the prior art MPEP § 2164.05(a) – which recites in part: “The initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains. The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art...The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. ”

The nature of the invention is a system for generating a “construction plan” for a “construction object”, and then using said plan for “tracking a progress of said construction...”
This provides the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art.
To establish this, the Examiner relies on the teachings of the prior art. 
See the prior art relied upon, and see the prior art that has previously been made of record. Detailed summaries of each of these references are provided in the previous office actions, in the conclusion sections for the pertinent prior art of record, and in the § 103 rejections for the prior art relied upon. 
The entire scope of the claimed invention is directed towards an invention in which a “construction plan” is generated based on “support relationships” between components.
To summarize the nature of the art for these limitations: “Automated process planners commonly use physical support relations to determine the sequence of activities, e.g., Planex (Zozaya-Gorostiza et al. 1989), Ghost (Navinchandra et al. 1988), Builder (Cherneff et al. 1991), CMM (Fischer and Aalami 1996). The supporting component should be installed before the supported component can start. For example, footings must be installed before work on columns can start. Similarly, some activities cannot start unless its required work is ready. For example, scaffolding should be installed for the activity that requires scaffolding to start. Echeverry et al. (1991) describe general factors for sequencing of construction activities, including physical relationships among building components, trade interactions, path 
Also see the other prior art relied upon and cited as pertinent for additional evidence. 

At issue for enablement is the limitation:
(b) analyzing said mesh data of said 3D model data file, by said computer system, and with aid of one or more machine learning algorithms, to (i) identify a plurality of construction elements of said construction object, (ii) determine type and dimension values for each construction element of said plurality of construction elements, and (iii) determine support relationships between said plurality of construction elements, wherein a support relationship of said support relationships defines which one or more construction elements of said plurality of construction elements support which one or more other construction elements of said plurality of construction elements in said construction object;

Specifically, the “aid of one or more machine learning algorithms” to perform the claimed functions of these “algorithms”.
As per MPEP § 2164.05(a): The specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.
As per MPEP § 2164.06(c): If (1) the disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such 
As stated above, the specification provides no more substantial details of these “machine learning algorithms” other then what is recited in the present claims.
In other words, the disclosure fails to disclose any program for “machine learning algorithms” that would have enabled a person of ordinary skill in the art to make and use the claimed invention without undue experimentation.
 
Instead, the specification has omitted this information and is relying on “what is well-known to those skilled in the art...and already available to the public” to provide for enablement of the claimed invention. 

At issue though is that the claim does not merely recite a scope of “machine learning algorithm” but instead recites a specific scope that includes:
(b) analyzing said mesh data of said 3D model data file, by said computer system, and with aid of one or more machine learning algorithms, to (i) identify a plurality of construction elements of said construction object, (ii) determine type and dimension values for each construction element of said plurality of construction elements, and (iii) determine support relationships between said plurality of construction elements, wherein a support relationship of said support relationships defines which one or more construction elements of said plurality of construction elements support which one or more other construction elements of said plurality of construction elements in said construction object;

The entire scope of the claimed invention is not enabled.
The claim does not recite merely the use of a “machine learning algorithm” for generic data but rather conveys the use of some specific undisclosed machine learning algorithm which can “aid” with the analysis of the mesh data to perform the steps recited in the limitation above. To clarify- the specification merely recites that these steps “can be implemented” with a machine learning algorithm.

From the teachings of the specification, it is clear that there is an undue amount of experimentation required for a person skilled in the relevant art to make and use the claimed invention. 

They would be faced with the task of how to implement the claimed invention, including the above recited limitation with no meaningful guidance or direction from the specification. 
Instead, they would be merely left with what is “well-known” and “publically available” in the art to enable the claimed invention as the disclosure has omitted any specific details.

The state of the art demonstrates that there are no “well-known” and “publically available” specific techniques to make and use the claimed invention wherein the “analyzing said mesh data” is “with aid of one or more machine learning algorithms” wherein this is “ to (i) identify a plurality of construction elements of said construction object, (ii) determine type and dimension values for each construction element of said plurality of construction elements, and (iii) determine support relationships between said plurality of construction elements, wherein a support relationship of said support relationships defines which one or more construction elements of said plurality of construction elements support which one or more other construction elements of said plurality of construction elements in said construction object;” as recited in the present claims.
Instead, the state of the art shows that while in the art there are various machine learning algorithms, there are no well-known and publically available algorithms that could be readily applied to perform the claimed functionality without undue experimentation being required. I.e., there would not be simple routine experimentation involved in modifying a well-known and publically available machine learning algorithm to perform the claimed functionally, nor would there be considerable experimentation – instead, a skilled person would face undue experimentation as the specification is devoid of any directions or guidance on how the experimentation should proceed. 
For example, one of ordinary skill would readily know that “machine learning algorithms” is a broad genus comprising a large variety of algorithms – there is nothing in the specification to guide a skilled person to any specific suitable algorithm, or set of algorithms, to perform the claimed functionality.
Furthermore, even after the undue experimentation of finding a suitable well-known and publically available algorithm to perform the claimed functionality, a skilled person would recognize that such an algorithm could not just be merely applied to perform the claimed functionality, instead there would be extremely substantial modification to the algorithm required in order to modify the algorithm to perform the claimed functionality. 
but this requirement is obvious to a skilled person, e.g. the mere application of a neural network [an example of a machine learning algorithm] would not perform the claimed functionality for what the algorithm is aiding with. Clearly, and as shown by the state of the art, and to the knowledge of people skilled in the relevant arts there would have been undue experimentation to make and use the claimed invention. 
To clarify: Skilled people in the relevant art could not just simply apply a well-known and publically available machine learning algorithm to the claimed invention, instead they would have to perform undue experimentation to configure a well-known and publically available machine learning algorithm to perform the claimed function, and this would have been after the skilled people in the relevant arts would have been faced with the undue experimentation of even determine which algorithm in a broad genus of algorithms would even be suitable for such a claimed invention. 
However, and as demonstrated by the state of the art – a skilled person would be faced with undue experimentation to make and use the presently claimed invention from the disclosure and what is well-known and publically available. 
The specification’s omission of information required to make and use the claimed invention places an undue burden of undue experimentation on a skilled person in the art to make and use the claimed invention. 

when only this portion of the claimed is considered.
But this is not what the claim recites, instead the claim recites, in part:  (b) analyzing said mesh data of said 3D model data file, by said computer system, and with aid of one or more machine learning algorithms, to (i) identify a plurality of construction elements of said construction object, (ii) determine type and dimension values for each construction element of said plurality of construction elements, and (iii) determine support relationships between said plurality of construction elements, wherein a support relationship of said support relationships defines which one or more construction elements of said plurality of construction elements support which one or more other construction elements of said plurality of construction elements in said construction object;

To provide an evidentiary showing of the state of the art in this field:
Li et al., “Geometric structure simplification of 3D building models”, 2012 – see the abstract “The complexity of building models directly affects the application efficiencies of 3D urban maps. To address the challenges of building models with various structures, we propose a structural simplification method in this paper. The geometric structures of building models are classified into three categories: embedded structures, compositional structures, and connecting structures, which can be extracted separately through convex/concave analysis...”, then see § 1 and § 2 for a general background of the art. § 1 teaches “Extracting and grouping detailed structures for simplification and maintaining the global shape of 3D building model in the process of simplification are difficult problems.”
§ 3 teaches an example in which “clustering” is used for “surface patch extraction” from a mesh – see figure 2 for an example. 
§ 4 teaches “With respect to the topological relationships among components, the geometric structures of building models can be classified into three categories: embedded structures, compositional structures, and connecting structures” and see figure 3
Arayici et al., “Towards building information modelling for existing structure”, 2007 – see § 4 which teaches obtaining a “3D point cloud” of a building, converting this into a “3D mesh model” wherein “The editing process is crucial in order to produce a neat CAD model. This is also done in the Polyworks IMEdit software. Several steps exist to complete the editing process to a high standard. This step is illustrated in figure 4 below. The first activity is to orientate and align the 3D Mesh model according to the 3D common coordinate system because the model could be oblique in space. As a result, width, height and length of the model can be viewed horizontally and vertically when the model is viewed from X, Y or Z perspectives of the coordinate system. For example, the script below can automatically align the model XZ coordinate dimensions. In the same manner, the model can be aligned with XY and YZ coordinate dimensions” and then see figure 4, and see the remaining portions of § 4 which include “Since the whole process from the beginning of figure 4 to the end of figure 8 is not fully automated, interaction with the model especially in stages in figure 8 is more than required. For example, individual entities from the Polywork software 
Lee et al., “Extraction and Integration of Window in a 3D Building Model from Ground View images”, 2004 – see the abstract, this extracts “windows” from a 3D model – see figure 2, see § 3 – in essence, this detects “rectangles” from a 3D building model walls and classifies them as “windows”
Wang et al., “Image-Based Building Regularization Using Structural Linear Features”, 2016 – see the abstract which teaches “The regularization comprises two iterative stages: (1) the linear features are semi-automatically proposed from images by exploiting photometric and geometric clues jointly; (2) the scaffold topology represented by spatial relations among the linear features is optimized according to data fidelity and topological rules, then the mesh is refined by adjusting itself to the consolidated scaffold. Our method has two advantages. First, the proposed scaffold representation is able to concisely describe semantic building structures. Second, the scaffold structure is embedded in the mesh, which can preserve the mesh connectivity and avoid stitching or intersecting surfaces in challenging cases.”, see figure 1 which starts with an “input mesh” wherein § 1.1 describes that “Automatic methods. Reconstructed elements from multi-view images of most methods [1], [19], [20] are depth maps, voxels, or 3D points, while Vu et al. [6] start directly from a rough mesh 
Xiong et al., “Automatic creation of semantically rich 3D building models from laser scanner data”, 2013 – see the abstract which teaches “Our algorithm is capable of identifying and modeling the main visible structural Opening detection components of an indoor environment (walls, floors, ceilings, windows, and doorways) despite the presence of significant clutter and occlusion, which occur frequently in natural indoor environments. Our method begins by extracting planar patches from a voxelized version of the input point cloud. The algorithm learns the unique features of different types of surfaces and the contextual relationships between them and uses this knowledge to automatically label patches as walls, ceilings, or floors. Then, we perform a detailed analysis of the recognized surfaces to locate openings, such as windows and doorways. This process uses visibility reasoning to fuse measurements from different scan locations and to identify occluded regions and holes in the surface. Next, we use a learning algorithm to intelligently estimate the shape of window and doorway openings even when partially occluded. Finally, occluded surface regions are filled in using a 3D inpainting algorithm. We evaluated the method on a large, highly cluttered data set of a building with forty separate rooms”, then see § 1, specifically page 326 col. 1 “The process of converting point cloud data into an as-is BIM is known as “scan-to-BIM”. Geometric surfaces or volumetric primitives are fitted to the 3D point cloud to model walls, floors, ceilings, columns, beams, and other structures of interest. The modeled primitives are annotated with identity labels (e.g., wall) and meta-Our goal is to develop tools to help automate this process using techniques from computer vision and machine learning [60,3,2,1,6]...This article describes our recent work on automatically creating as-is BIMs from laser scan data. Our method takes as input a set of registered 3D point clouds obtained from various locations in a room, and automatically identifies and models planar walls, floors, ceilings, and any significant rectangular openings (e.g., doorways and windows)” then see page 326, col. 2 which teaches about some of the “key challenges” involved in this process and “Broadly” describes the algorithm – see figure 2 for a visual depiction of this, see § 2 for related work, see § 3-§ 4 for more details on this
Khaloo et al., “Extracting Structural Models through Computer Vision”, 2015 – see the abstract which teaches “This paper presents a method of automated and systematic computer vision-based structural analysis. It uses a set of digital photographs to produce a 3D model through Structure from Motion (SfM) algorithms, followed by fully automated recognition and assembly of structural elements (e.g., columns and beams) from the image-based 3D dense reconstruction of the structure. There are three key challenges in this work: (i) proper 3D mesh segmentation, (ii) robust computer vision algorithms for isolating different structural components, and (iii) classification and localization of damage that is present in the 3D model. As the part of the proposed system, extracted information from then see figure 1 and page 540 which teaches in part “The next step is to extract features and structural elements using mesh segmentation and partitioning techniques. Segmentation is the process of labeling each surface in the 3D mesh so that polygons belonging to the same surface or region are given the same label. Mesh segmentation algorithms borrow from related fields such as image segmentation, finite element mesh partitioning, and unsupervised machine learning (Shamir 2008). Finally, segmented objects in the 3D model are assembled to create a Finite-Element Method (FEM) model.”


At issue, as stated above, is that the specification lacks enablement for:
(b) analyzing said mesh data of said 3D model data file, by said computer system, and with aid of one or more machine learning algorithms, to (i) identify a plurality of construction elements of said construction object, (ii) determine type and dimension values for each construction element of said plurality of construction elements, and (iii) determine support relationships between said plurality of construction elements, wherein a support relationship of said support relationships defines which one or more construction elements of said plurality of construction elements support which one or more other construction elements of said plurality of construction elements in said construction object;

To summarize the prior art in the field that is related to the claim limitation at issue, this is a “difficult problem” (see Li, § 1). The presently claimed invention encompasses all solutions to this “difficult problem” that use “machine learning algorithms” without any disclosure on how the current invention actually solves this problem. Instead, the claimed invention, and the specification, leave a skilled person to face undue experimentation to find their own solution to this “difficult problem”. 
The closest art relevant to the above claim limitation is Li, as cited above.
When the above claim limitation is read in full, the closest portion of Li is § 4 which describes a “a robust extraction algorithm for detecting different types of structures in building models” wherein “With respect to the topological relationships among components, the geometric structures of building models can be classified into three categories: embedded structures, compositional structures, and connecting structures” where this section of Li is taken in combination with Li’s section 3 for “clustering” the mesh data for “surface patch extraction”.
To describe the state of the art relevant for the above claimed limitation, see Li, § 4 ¶ 2 “The complete extraction of all semantic structures always involves a great deal of human intervention and their simplification is dependent on the application context” – the “construction elements” as recited in the claimed invention convey these “semantic structures” instead of Li’s “geometric structures”. To clarify on this: “semantic structures” as described in Li are “components of models that conform to the knowledge of human beings”, e.g. columns in a building (instant specification ¶ 37), and as per Li the process of extracting these “semantic structures” as of at least 2013 “always involves a great deal of human intervention”.

From the invention in Li, as disclosed by Li in full, it is clear that considerable experimentation would have been required to modify Li’s invention to have made and used the limitation in the claimed invention of: 
(b) analyzing said mesh data of said 3D model data file, by said computer system, and with aid of one or more machine learning algorithms, to (i) identify a plurality of construction elements of said construction object, (ii) determine type and dimension values for each construction element of said plurality of construction elements, and (iii) determine support relationships between said plurality of construction elements, wherein a support relationship of said support relationships defines which one or more construction elements of said plurality of construction elements support which one or more other construction elements of said plurality of construction elements in said construction object;
But Li’s teachings would not require undue experimentation, in stark contrast to the presently claimed invention and the disclosure of the presently claimed invention. Furthermore, there is nothing in the present disclosure that would guide a skilled person to Li. 


A single reference in the prior art that could be used with a considerable amount of experimentation to make and use the claimed invention DOES NOT enable the claimed invention. 
This reference is not recited in the specification, and there is nothing in the specification that would reasonably provide guidance to a skilled person to even consider this reference from the specification. Instead, a skilled person would be left to blindly searching the art for some direction and guidance to begin experimentation with, as the specification is devoid of any direction/guidance for experimentation. 
To clarify – this reference demonstrates the amount of direction of guidance that the specification entirely omits, i.e. this demonstrates the amount of undue experimentation that a skilled person would have been faced with from the instant specification and merely what is “well-known to those skilled and already available to the public”. 

In regards to the totality of the evidence demonstrating the state of the art – this further merely demonstrates how much undue experimentation would actually be needed to make and use the claimed invention from the present disclosure.
As per MPEP § 2164.06(c):  If (1) the disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such 
There is no disclosure in the specification on what “program” could even be used for the “machine learning algorithm”. Instead, a person skilled in the art is merely left to what is “well-known” in the art.
But from what is well-known in the art, as evidenced by the prior art of record, it is clear that there would not be just “routine experimentation” to make and use the claimed invention, but rather that the instant claimed invention would have required undue experimentation for a person skilled in the art. 
As shown by the prior art, there are extremely substantial number of ways a “machine learning algorithm” could be applied to “mesh data” -  but the specification provides no direction or guidance on what algorithms would actually be suitable for the claimed invention, or how such an algorithm could be used. To clarify – from the high level of generality recited in the claims and the specification, a skilled person would be left to their own undue experimentation to find and modify some suitable algorithm that exists solely in the prior art to have made and used the claimed invention, without any direction or guidance from the instant specification. 

(D) The level of one of ordinary skill (MPEP 2164.05(b)) – which recites in part: “The relative skill of those in the art refers to the skill level of those in the art in the technological field to which the claimed invention pertains. Where different arts are involved in the invention, the specification is enabling if it enables persons skilled in each art to carry out the 

See above for the evidentiary showing to establish the level of one of ordinary skill. 
There are not different arts involved in the invention, i.e. as shown by the totality of the evidence of record, there is an established field of construction modelling and/or planning including the use of various algorithms in the process of construction modelling and/or planning.

(E) The level of predictability in the art & (F) The amount of direction provided by the inventor (MPEP 2164.03) – which recites in part: “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling...The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within 

See above for the discussion related to the state of the art.
In regards to the amount of direction and guidance – see above. The disclosure as demonstrated above fails to teach “exactly how to make or use the invention.” Instead, the disclosure omits a substantial amount of knowledge that would be required to make and use the claimed invention without undue experimentation. 
Furthermore, as shown above, and as shown by the totality of the prior art of record, there is little that is known in the prior art for the specific claim limitation at issue, when taken in combination with the entire scope of the claimed invention. The art shows that this is a “difficult” problem with a large variety of solutions, but does not establish any specific solution as being “well-known” enough that would have actually enabled the presently claimed invention without undue experimentation. Instead, the art shows that the specification needs to teach “exactly how to make or use the invention” for the “machine learning algorithm” as recited in combination with the entire scope of the claimed invention. Without such disclosure in the specification, a skilled person in the art is left to undue experimentation to make and use the entire scope of the claimed invention.


A skilled person cannot readily anticipate an effect of a change within this subject matter, e.g. by changing from a first machine learning algorithm to a second machine learning algorithm. Instead, and as evidence by the totality of the art of record, there would be a substantial, unpredictable effect from a change within the subject matter to which the claimed invention pertains. 
To clarify – the claimed invention recites, in part, the use of any “machine learning algorithm” [i.e. subject matter to which the claimed invention pertains] – there is an undue amount of experimentation placed on a skilled person to make and use the claimed invention. 

(G) The existence of working examples (MPEP 2164.02) – which recites in part: “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled... To make a valid rejection, one must evaluate all the facts and evidence and state why one would not expect to be able to extrapolate that one example across the entire scope of the claims...”

There are no working examples for consideration. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (MPEP 2164.06) – which recites in part: “The quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention...." ‘The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 498, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)).”

The amount of experimentation is undue. 
A person skilled in the art, in order to make and use the claimed invention, would be faced with undue experimentation as there is a substantial omission of the knowledge needed to make and use the entire scope of the claimed invention without undue experimentation. 
The specification does not just merely omit what is “well-known” in the art, but rather leaves a skilled person to perform undue experimentation to determine “exactly how” to make and use the claimed invention. 
From the starting point of the specification, combined with a skilled person’s own knowledge in the art – the skilled person would readily recognize that there is not merely routine and/or considerable experimation that they are faced with, but rather undue 
Instead, the skilled person is left to undue experimentation, e.g. an ad hoc trial-and-error approach, to make and use the presently claimed invention from their own knowledge of the art and the disclosure of the invention. 
To clarify: The “specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP § 2164.03). 

As per MPEP § 2164.06(c):
While no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function. These can be described in any way that would be understood by one of ordinary skill in the art, such as with a reasonably detailed flowchart which delineates the sequence of operations the program must perform. In programming applications where the software disclosure only includes a flowchart, as the complexity of functions and the generality of the individual components of the flowchart increase, the basis for challenging the sufficiency of such a flowchart becomes more reasonable because the likelihood of more than routine experimentation being required to generate a working program from such a flowchart also increases.
The specifications only description of the “machine learning algorithm” is that it is a “machine learning algorithm” – this is undue experimentation “to generate a working program” for the entire scope of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, “BIM-based Automated Planning for Panelized Construction in the Light-Frame Building Industry”, 2016, PhD Dissertation, University of Alberta in view of Li, “Geometric structure simplification of 3D building models”, 2012 and in further view of Bumbalough et al., US 2016/0210377

Regarding Claim 1
Liu teaches:
A computer-implemented method for execution at a computer system, for construction planning, comprising:  (Liu, abstract teaches in part “This research thus explores the extended use of BIM to facilitate automated planning for panelized construction”, i.e. this is a system for automated construction planning using a computer wherein “This research prototypes an automated planning system for panelized building construction as add-on tools of Autodesk Revit” [Revit is a commercially available program such as for construction planning])
	(a) receiving,... at said computer system programmed to facilitate construction planning, a 3D model data file of a construction object (Liu, see § 2.3 and figure 2.1 which shows that the “BIM models” for a building is received for use by the program, e.g. see figure 3.16 which is an example application of the system to a “building” wherein the “building model was built in Autodesk Revit 2015” – this included a 3D model data file for the building, such as the one shown in figure 3.16(a) – see § 3.7 for clarification wherein “Existing BIM data in a given BIM model [model file] is extracted and further analyzed to derive the building information (e.g., wall connections) that is not modelled explicitly in the BIM.” – i.e. the system receives a 3D Revit model data file of a building at a computer programmed for automated construction planning

    PNG
    media_image2.png
    584
    912
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    325
    473
    media_image3.png
    Greyscale

(b) analyzing said mesh data of said 3D model data file, by said computer system...to (i) identify a plurality of construction elements of said construction object, (ii) determine type and dimension values for each construction element of said plurality of construction elements, and (iii) determine support relationships between said plurality of construction elements, wherein a support relationship of said support relationships defines which one or more construction elements of said plurality of construction elements support which one or more other construction elements of said plurality of construction elements in said construction object; (Liu, as cited above, teaches that a 3D data file is received –  then see section 4.5.2.1 wherein this system includes a “Spatial and structural supporting relationship analyzer” to determining “Connection relationships of building components” [example of support relationships] wherein “This chapter describes an algorithm by means of which to infer the connection relationships among walls based on geometric information of faces, edges, and points” [example of mesh analysis based on spatial relationship], e.g. “a connection relationship is derived by checking whether two faces (each from one building component) overlap and whether their normal vectors are opposite.”, and also see section 4.5.2.2 which teaches that this system also determines “supporting relationship of structural elements” – see figure 4.8 and pages 114-115 – the supporting relationships are “extracted” from “Revit”, specifically from a “analytical model” which is derived/”created automatically” from the “3D physical/geometrical model” [this is a second example of performing mesh analysis to determine structural relationships] – in other words the mesh data is analyzed to identify supporting/connecting relationships between components/elements of the building – this includes identifying the construction elements in order to find the supporting/connecting relationships, e.g. see figure 4.6 which shows that each component is identified and visually depicted in a list [with an “element ID” for each component] wherein for each component the “type” of the component is identified, and each component has a “Connection” and “supports” [i.e. the support relationships between the constructions elements – to clarify, see the list which shows that the “supports” is listing a 6 digit element ID, e.g. element “369813” supports “456163, 511490,...” and is connected to “369814, Left...”, under the BRI the presently claimed supporting relationships encompasses both of Liu’s connection relationships and support relationships -– and in regards to the dimension values for each construction element – see § 4.5.2.1 which teaches using the “geometry” that is identified for determining the connection relationships [example of dimensions] and see page 114 which teaches that the supporting relationships are also determined based on “geometry” – to clarify this see figure 4.13 which shows “classes for building components”, e.g. the elements above, wherein the Building Component class includes “ID” for the element ID from fig. 4.6, and includes the “supports” and “connections” relationships, and includes the “dimensions”, as well as the “type”)

    PNG
    media_image4.png
    372
    795
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    497
    1007
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    519
    511
    media_image6.png
    Greyscale

(c) assigning a construction recipe to each construction element of said plurality of construction elements based on said type of said each construction element, wherein a given construction recipe assigned to a given construction element defines a formula for building said given construction element, wherein said formula comprises one or more operations that are logically related by one or more logical relationships, wherein an operation of said one or more operations is defined at least by required resources, and wherein a plurality of construction recipes are assigned to said plurality of construction elements; (Liu, as cited above in the subsections of § 4.5.1, teaches part of the process for “an automated scheduling system” (see § 4.5.1 wherein this system results in a “MS Project” file for an “On-Site Schedule” for the building, i.e. this results in a construction plan and schedule for the building after an “optimization” then see § 4.5.3 which teaches “the work package information stored in MS Access is for wall panels, floor system, slabs, stairs, and foundations. Each type of building component has its own table to store its WBS information. For example, the following are the on-site work packages for “Wall Panel” at the first level: (1) “Survey Panel Location”; (2) “Lift Wall Panel”; (3) “Connect Wall Panel”; (4) “Install Insulation”; and (5) “Install Drywall”. All these items, together with the corresponding required resource information and productivity information, are stored in the MS Access table, “Wall Panel”, shown in Figure 4.9.”, i.e. each construction element has a “work package” [example of a construction recipe] that is assigned to it wherein the work package for each element is based on the “element type” and where each work package, associated with each component, defines a formula for building, e.g. the steps shown in figure 4.9, said construction element wherein these steps are logically linked by the sequence order of the steps (e.g. “Lift Wall Panel” occurs logically before “Connect Wall “with the corresponding required resource information and productivity information” – and to clarify, this is for each building component that was identified )

    PNG
    media_image7.png
    197
    720
    media_image7.png
    Greyscale

	(d) defining recipe relationships between said plurality of construction recipes, wherein a recipe relationship of said recipe relationships is based at least in part on said support relationships, wherein a given recipe relationship of said recipe relationships between a first construction recipe and a second construction recipe defines a logical relationship between a first operation of said first construction recipe and a second operation of said second constructionOffice Action mailed November 19, 2020 Response to Office Action filed April 1, 2021recipe, thereby generating a construction plan for construction of said construction object;  (Liu 2, sections 4.5.2.1 and 4.5.2.2 both teach that these relationships are “important”/”essential for the “construction sequence”/”construction scheduling”, i.e. these are both used in determining the construction schedule, and see page 113 last paragraph which provides the example application wherein “assembling the wall panels on the above floor cannot begin until the floor is assembled” [example of a recipe relationship – a first construction recipe for the wall panels has a relationship to a second construction recipe for the floor, i.e. the first operation for the wall panels cannot start until the last operation of the floor assembly], also see section 4.5.3, specifically figure 49 which provides an example of a “work there is a logical link, e.g. the “conditions”, from previous steps [previous recipes] that must be “satisfied” in order to “trigger” the step in second recipe, i.e. “It should be noted that, for a given activity [operation in a recipe], construction conditions mainly refer to the completion of corresponding activities of all of its support elements [example of operations in other recipes that provide support elements] and one of its connected wall panels [example operations in other recipes that provide connection elements] ”, to further clarify the “work package” also see section 4.3.2 “Additionally, work package items are organized into “Tables” in MS Access in accordance with the “Type” of building component being constructed, thereby facilitating the integration of BIM with WBS information.” – in other words Liu’s system assigns a “work package” [construction recipe] to each building component, and then defines relationships between these components, and associated work packages, wherein these relationships are based on the support relationships [e.g., install a floor first, then install the wall by connecting the floor panel that was installed] – and to further clarify see page 117 last paragraph “For example, once an activity which would be the potential predecessor of “Lift Wall Panel” for wall panel #N, is completed, such as the “Lift Wall Panel” of its connected wall panel #N-1, “Controller for Wall Lifting” is triggered by the completed activity in order to check all work package state information and launch subsequent activities, which satisfies the construction conditions” 
the end result of this process of Liu is a “schedule” which includes the construction plan for the building, e.g. see figure 4.16 and see §4.6 for a “Demonstration” such as see page 128 ¶ 2)

    PNG
    media_image8.png
    1006
    548
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    404
    766
    media_image9.png
    Greyscale

	(e) tracking a progress of said construction object, and (Liu, page 130, last paragraph teaches “enriched product information from the 3D BIM model is indispensable for the simulation model to mimic construction processes in the real world of panelized building construction.” and then see page 134 ¶ 2 “Lastly, this research develops an automated on-site scheduling application for panelized construction by achieving an in-depth integration between BIM, DES, and evolutionary optimization. It demonstrates a methodology for the planner to build part of the activity network manually as per constraints that must be accommodated during construction, instead of a complete activity network as in previous research...Consequently, it not only serves as the base for project managers to arrange the on-site construction, but also provides the guides for them to plan the factory production in order to deliver individual building panels as expected.”, in other words this is an “on-site” scheduling and planning application for construction wherein “on-site” teaches that this is to be used during the actual construction, i.e. on the construction site, as this system enables a “planner to as per constraints that must be accommodated during construction”, this is an example of tracking a progress and updating the model along with updating the construction schedule/plan, i.e. the “constraints” for the schedule change during the construction and as this is “on-site” this system can dynamically update the construction schedule/plan based on the progress – see page 135 #5 which clarifies that the “constraints” are “dynamic” as they are “due to physical and spatial constraints in the field and resource allocation strategies through an in-depth BIM-simulation integration for on-site scheduling in panelized construction”, in addition for another example of this see page 136 which suggests that a future obvious addition to this system is to provide for “On-site oriented building panel production line planning and management system can be explored to facilitate the production line planning and management in panelized construction. This system is expected to assist the practitioners to match the productivity of the factory production to the on-site construction productivity, which leads to an entire Just-in-Time management structure for the industry company.” [in other words, in real-time updating the BIM model, including the construction schedule/plan, based on the progress and then using this to “match” the orders from the “factory” to the resources required for the current stage of the construction page)
	(f) based on said progress, updating a remaining portion of said construction plan or a construction schedule for said construction plan comprising said plurality of construction recipes. (Liu, as cited above on pages 130-136, teaches this, i.e. this is an “on-site” software program for construction planning which enables a “planner” for the construction site use the BIM model to track the progress of the construction, wherein the BIM model, along with the associated schedule/plan, is updated due to “dynamic” constraints that change the  in the field [i.e. on-site/during the construction] and resource allocation strategies”, also see page 102 last paragraph for more clarification – “In addition, information about all available resources for the project is stored in another MS Access table, and this information is extracted as inputs for the process simulation model in order to identify the effect of resource availability on project duration and to assist construction practitioners in resource management at the project level.”, i.e. the system includes tracking the resources “at the project level” “on-site” such as to “identify the effect of resource availability” )

Liu does not explicitly teach:
	over a computer network
..., and with aid of one or more machine learning algorithms,... 

Li teaches:
 ..., and with aid of one or more machine learning algorithms,... (Li, see the abstract – this is a system in which “The geometric structures of building models are classified into three categories: embedded structures, compositional structures, and connecting structures” wherein § 2 teaches that “3D building models have special mesh construction patterns...” [i.e. they include a mesh] – then see § 3 which teaches extracting surface patches from the mesh using a “clustering process” [first example of using a machine learning algorithm to assist with mesh analysis] and then see § 4 which teaches further classifying [second example of a machine learning algorithm as it is classifying] the resulting patches (see § 4.2.1-§ 4.2.4) into “embedded 


    PNG
    media_image10.png
    546
    1001
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    278
    1004
    media_image11.png
    Greyscale




In addition, in regards to a § 103 rejection with an enablement rejection for the subject matter taught by Li – see the enablement rejection. The instant specification fails to enable the claimed invention without undue experimentation, however from the teachings of Li, as combined with Liu, and without direction or guidance from the instant specification, a skilled person would have been able to arrive at the presently claimed invention. 
To clarify: The lack of enablement for the instant claimed invention is due to the undue experimentation faced by a skilled person in the art to make and use the claimed invention from the instant specification, as combined with what is well-known and predictable in the art. Liu, as taken in combination with Li, does not have this issue – they provide sufficient direction and guidance to make and use the claimed invention from their own teachings without undue experimentation, but their teachings are NOT part of the instant disclosure, nor are they considered well-known in the art.

Liu, as combined with Li, does not explicitly teach:
over a computer network

Bumbalough teaches:
…over a computer network… (Bumbalough, fig. 1, teaches using a “network”, fig. 2 teaches using a “network” for communications with a “BIM model”, see ¶ 38 and ¶ 40 as well, in summary Bumbalough teaches using a computer network for a system with BIM models and plans) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu, as combined with Liu 2, on system for automated scheduling, planning, and cost planning based on a BIM mode with the teachings from Bumbalough on implementing a system over a network. The motivation to combine would have been that “Embodiments of the present invention may be offered via a network environment so that various different terminals may access functionality associated therewith. As such, various (sometimes remotely located) client terminals may access a service platform capable of serving information to each respective client terminal in accordance with example embodiments” (Bumbalough, ¶ 38), in other words implementing the system over a network enables clients to use various different terminals to access the system, such as “remotely located” terminals.

Regarding Claim 2

	The method of claim 1, further comprising displaying a first construction recipe of said plurality of construction recipes on a graphical user interface, each operation of said first construction recipe visualized as an independent graphical representation. (Liu, figure 4.9 shows an example GUI for a recipe wherein each operation is presented as an independent graphical representation)

    PNG
    media_image12.png
    315
    1047
    media_image12.png
    Greyscale



Regarding Claim 3
Liu teaches: 
	The method of claim 2, further comprising displaying said recipe relationships on said graphical user interface, each recipe relationship visualized as an independent graphical representation.  (Liu figure 4.16 shows a “part of generated schedule” as a GUI – this provides a portion of a GUI which displays the recipe relationships between the recipes as independent representations, this also shows the logical relationships between the recipes based on the relationships (the arrows in the flow chart))

    PNG
    media_image13.png
    599
    1040
    media_image13.png
    Greyscale



Regarding Claim 4
Liu teaches: 
	The method of claim 2, further comprising displaying said one or more logical relationships on said graphical user interface, each logical relationship of said one or more logical relationships visualized as an independent graphical representation. .(Liu figure 4.16 shows a “part of generated schedule” as a GUI – this provides a portion of a GUI which displays the recipe relationships between the recipes as independent representations, this also shows the logical relationships between the recipes based on the relationships (the arrows in the flow chart))

    PNG
    media_image13.png
    599
    1040
    media_image13.png
    Greyscale



Regarding Claim 5
Liu teaches: 
	The method of claim 1, wherein said required resources are constrained by a resource pool, accessible by said computer system, defining available resources. (Liu, page 93, ¶ 1 teaches that there are “resource constraints” that “must be taken into account in order to create a meaningful detailed schedule”, also see page 94, ¶ 1, and see page 99 last paragraph which teaches “whereas resource-induced precedence constraints are addressed by using priority dispatching rules to allocate limited resources [example of the resource pool] in the simulation model.” [example of constraining the resources by a resource pool defining available resources] 

Regarding Claim 6
Liu teaches: 
	The method of claim 1, wherein said required resources are at least one of duration, production rate, equipment, material, and labor. (Liu, page 93, ¶ 1 teaches that there are “resource constraints” that “must be taken into account in order to create a meaningful detailed schedule”, also see page 94, ¶ 1, and see page 99 last paragraph which teaches “whereas resource-induced precedence constraints are addressed by using priority dispatching rules to allocate limited resources [example of the resource pool] in the simulation model.” [example of constraining the resources by a resource pool defining available resources] – then see page 108 ¶ 2 which provides an example application wherein “In this case, some wall panels have identical construction sequence numbers since technically they can be assembled concurrently, provided that there are sufficient construction resources (e.g., equipment and labour) to allow concurrent activity execution on the construction site”, i.e. the duration and labor are part of the resource constraints, also see page 115 last paragraph and figure 4.9 wherein the “productivity information [productivity rate]” is also part of this, i.e. page 126 ¶ 1 “Work package information, such as the resource requirements and productivity of each building component, is listed in Table 4.1, while Table 4.2 tabulates the available resources for the project” and see table 4.1, i.e. the resource constraints include the labour, the duration, the equipment required, and the material)

    PNG
    media_image14.png
    830
    990
    media_image14.png
    Greyscale


Regarding Claim 7
Liu teaches:
	A non-transitory computer-readable medium comprising machine- executable code that, upon execution by one or more computer processors at a computer system, implements a method comprising:(Liu, abstract teaches in part “This research thus explores the extended use of BIM to facilitate automated planning for panelized construction”, i.e. this is a system for automated construction planning using a computer wherein “This research prototypes an 
	(a) receiving,... at said computer system programmed to facilitate construction planning, a 3D model data file of a construction object (Liu, see § 2.3 and figure 2.1 which shows that the “BIM models” for a building is received for use by the program, e.g. see figure 3.16 which is an example application of the system to a “building” wherein the “building model was built in Autodesk Revit 2015” – this included a 3D model data file for the building, such as the one shown in figure 3.16(a) – see § 3.7 for clarification wherein “Existing BIM data in a given BIM model [model file] is extracted and further analyzed to derive the building information (e.g., wall connections) that is not modelled explicitly in the BIM.” – i.e. the system receives a 3D Revit model data file of a building at a computer programmed for automated construction planning

    PNG
    media_image2.png
    584
    912
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    325
    473
    media_image3.png
    Greyscale

(b) analyzing said mesh data of said 3D model data file, by said computer system...to (i) identify a plurality of construction elements of said construction object, (ii) determine type and dimension values for each construction element of said plurality of construction elements, and (iii) determine support relationships between said plurality of construction elements, wherein a support relationship of said support relationships defines which one or more construction elements of said plurality of construction elements support which one or more other construction elements of said plurality of construction elements in said construction object; (Liu, as cited above, teaches that a 3D data file is received –  then see section 4.5.2.1 wherein this system includes a “Spatial and structural supporting relationship analyzer” to determining “Connection relationships of building components” [example of support relationships] wherein “This chapter describes an algorithm by means of which to infer the connection relationships among walls based on geometric information of faces, edges, and points” [example of mesh analysis based on spatial relationship], e.g. “a connection relationship is derived by checking whether two faces (each from one building component) overlap and whether their normal vectors are opposite.”, and also see section 4.5.2.2 which teaches that this system also determines “supporting relationship of structural elements” – see figure 4.8 and pages 114-115 – the supporting relationships are “extracted” from “Revit”, specifically from a “analytical model” which is derived/”created automatically” from the “3D physical/geometrical model” [this is a second example of performing mesh analysis to determine structural relationships] – in other words the mesh data is analyzed to identify supporting/connecting relationships between components/elements of the building – this includes identifying the construction elements in order to find the supporting/connecting relationships, e.g. see figure 4.6 which shows that each component is identified and visually depicted in a list [with an “element ID” for each component] wherein for each component the “type” of the component is identified, and each component has a “Connection” and “supports” [i.e. the support relationships between the constructions elements – to clarify, see the list which shows that the “supports” is listing a 6 digit element ID, e.g. element “369813” supports “456163, 511490,...” and is connected to “369814, Left...”, under the BRI the presently claimed supporting relationships encompasses both of Liu’s connection relationships and support relationships -– and in regards to the dimension values for each construction element – see § 4.5.2.1 which teaches using the “geometry” that is identified for determining the connection relationships [example of dimensions] and see page 114 which teaches that the supporting relationships are also determined based on “geometry” – to clarify this see figure 4.13 which shows “classes for building components”, e.g. the elements above, wherein the Building Component class includes “ID” for the element ID from fig. 4.6, and includes the “supports” and “connections” relationships, and includes the “dimensions”, as well as the “type”)

    PNG
    media_image4.png
    372
    795
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    497
    1007
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    519
    511
    media_image6.png
    Greyscale

(c) assigning a construction recipe to each construction element of said plurality of construction elements based on said type of said each construction element, wherein a given construction recipe assigned to a given construction element defines a formula for building said given construction element, wherein said formula comprises one or more operations that are logically related by one or more logical relationships, wherein an operation of said one or more operations is defined at least by required resources, and wherein a plurality of construction recipes are assigned to said plurality of construction elements; (Liu, as cited above in the subsections of § 4.5.1, teaches part of the process for “an automated scheduling system” (see § 4.5.1 wherein this system results in a “MS Project” file for an “On-Site Schedule” for the building, i.e. this results in a construction plan and schedule for the building after an “optimization” then see § 4.5.3 which teaches “the work package information stored in MS Access is for wall panels, floor system, slabs, stairs, and foundations. Each type of building component has its own table to store its WBS information. For example, the following are the on-site work packages for “Wall Panel” at the first level: (1) “Survey Panel Location”; (2) “Lift Wall Panel”; (3) “Connect Wall Panel”; (4) “Install Insulation”; and (5) “Install Drywall”. All these items, together with the corresponding required resource information and productivity information, are stored in the MS Access table, “Wall Panel”, shown in Figure 4.9.”, i.e. each construction element has a “work package” [example of a construction recipe] that is assigned to it wherein the work package for each element is based on the “element type” and where each work package, associated with each component, defines a formula for building, e.g. the steps shown in figure 4.9, said construction element wherein these steps are logically linked by the sequence order of the steps (e.g. “Lift Wall Panel” occurs logically before “Connect Wall “with the corresponding required resource information and productivity information” – and to clarify, this is for each building component that was identified )

    PNG
    media_image7.png
    197
    720
    media_image7.png
    Greyscale

	(d) defining recipe relationships between said plurality of construction recipes, wherein a recipe relationship of said recipe relationships is based at least in part on said support relationships, wherein a given recipe relationship of said recipe relationships between a first construction recipe and a second construction recipe defines a logical relationship between a first operation of said first construction recipe and a second operation of said second constructionOffice Action mailed November 19, 2020 Response to Office Action filed April 1, 2021recipe, thereby generating a construction plan for construction of said construction object;  (Liu 2, sections 4.5.2.1 and 4.5.2.2 both teach that these relationships are “important”/”essential for the “construction sequence”/”construction scheduling”, i.e. these are both used in determining the construction schedule, and see page 113 last paragraph which provides the example application wherein “assembling the wall panels on the above floor cannot begin until the floor is assembled” [example of a recipe relationship – a first construction recipe for the wall panels has a relationship to a second construction recipe for the floor, i.e. the first operation for the wall panels cannot start until the last operation of the floor assembly], also see section 4.5.3, specifically figure 49 which provides an example of a “work there is a logical link, e.g. the “conditions”, from previous steps [previous recipes] that must be “satisfied” in order to “trigger” the step in second recipe, i.e. “It should be noted that, for a given activity [operation in a recipe], construction conditions mainly refer to the completion of corresponding activities of all of its support elements [example of operations in other recipes that provide support elements] and one of its connected wall panels [example operations in other recipes that provide connection elements] ”, to further clarify the “work package” also see section 4.3.2 “Additionally, work package items are organized into “Tables” in MS Access in accordance with the “Type” of building component being constructed, thereby facilitating the integration of BIM with WBS information.” – in other words Liu’s system assigns a “work package” [construction recipe] to each building component, and then defines relationships between these components, and associated work packages, wherein these relationships are based on the support relationships [e.g., install a floor first, then install the wall by connecting the floor panel that was installed] – and to further clarify see page 117 last paragraph “For example, once an activity which would be the potential predecessor of “Lift Wall Panel” for wall panel #N, is completed, such as the “Lift Wall Panel” of its connected wall panel #N-1, “Controller for Wall Lifting” is triggered by the completed activity in order to check all work package state information and launch subsequent activities, which satisfies the construction conditions” 
the end result of this process of Liu is a “schedule” which includes the construction plan for the building, e.g. see figure 4.16 and see §4.6 for a “Demonstration” such as see page 128 ¶ 2)

    PNG
    media_image8.png
    1006
    548
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    404
    766
    media_image9.png
    Greyscale

	(e) tracking a progress of said construction object, and (Liu, page 130, last paragraph teaches “enriched product information from the 3D BIM model is indispensable for the simulation model to mimic construction processes in the real world of panelized building construction.” and then see page 134 ¶ 2 “Lastly, this research develops an automated on-site scheduling application for panelized construction by achieving an in-depth integration between BIM, DES, and evolutionary optimization. It demonstrates a methodology for the planner to build part of the activity network manually as per constraints that must be accommodated during construction, instead of a complete activity network as in previous research...Consequently, it not only serves as the base for project managers to arrange the on-site construction, but also provides the guides for them to plan the factory production in order to deliver individual building panels as expected.”, in other words this is an “on-site” scheduling and planning application for construction wherein “on-site” teaches that this is to be used during the actual construction, i.e. on the construction site, as this system enables a “planner to as per constraints that must be accommodated during construction”, this is an example of tracking a progress and updating the model along with updating the construction schedule/plan, i.e. the “constraints” for the schedule change during the construction and as this is “on-site” this system can dynamically update the construction schedule/plan based on the progress – see page 135 #5 which clarifies that the “constraints” are “dynamic” as they are “due to physical and spatial constraints in the field and resource allocation strategies through an in-depth BIM-simulation integration for on-site scheduling in panelized construction”, in addition for another example of this see page 136 which suggests that a future obvious addition to this system is to provide for “On-site oriented building panel production line planning and management system can be explored to facilitate the production line planning and management in panelized construction. This system is expected to assist the practitioners to match the productivity of the factory production to the on-site construction productivity, which leads to an entire Just-in-Time management structure for the industry company.” [in other words, in real-time updating the BIM model, including the construction schedule/plan, based on the progress and then using this to “match” the orders from the “factory” to the resources required for the current stage of the construction page)
	(f) based on said progress, updating a remaining portion of said construction plan or a construction schedule for said construction plan comprising said plurality of construction recipes. (Liu, as cited above on pages 130-136, teaches this, i.e. this is an “on-site” software program for construction planning which enables a “planner” for the construction site use the BIM model to track the progress of the construction, wherein the BIM model, along with the associated schedule/plan, is updated due to “dynamic” constraints that change the  in the field [i.e. on-site/during the construction] and resource allocation strategies”, also see page 102 last paragraph for more clarification – “In addition, information about all available resources for the project is stored in another MS Access table, and this information is extracted as inputs for the process simulation model in order to identify the effect of resource availability on project duration and to assist construction practitioners in resource management at the project level.”, i.e. the system includes tracking the resources “at the project level” “on-site” such as to “identify the effect of resource availability” )

Liu does not explicitly teach:
	over a computer network
..., and with aid of one or more machine learning algorithms,... 

Li teaches:
 ..., and with aid of one or more machine learning algorithms,... (Li, see the abstract – this is a system in which “The geometric structures of building models are classified into three categories: embedded structures, compositional structures, and connecting structures” wherein § 2 teaches that “3D building models have special mesh construction patterns...” [i.e. they include a mesh] – then see § 3 which teaches extracting surface patches from the mesh using a “clustering process” [first example of using a machine learning algorithm to assist with mesh analysis] and then see § 4 which teaches further classifying [second example of a machine learning algorithm as it is classifying] the resulting patches (see § 4.2.1-§ 4.2.4) into “embedded 


    PNG
    media_image10.png
    546
    1001
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    278
    1004
    media_image11.png
    Greyscale




In addition, in regards to a § 103 rejection with an enablement rejection for the subject matter taught by Li – see the enablement rejection. The instant specification fails to enable the claimed invention without undue experimentation, however from the teachings of Li, as combined with Liu, and without direction or guidance from the instant specification, a skilled person would have been able to arrive at the presently claimed invention. 
To clarify: The lack of enablement for the instant claimed invention is due to the undue experimentation faced by a skilled person in the art to make and use the claimed invention from the instant specification, as combined with what is well-known and predictable in the art. Liu, as taken in combination with Li, does not have this issue – they provide sufficient direction and guidance to make and use the claimed invention from their own teachings without undue experimentation, but their teachings are NOT part of the instant disclosure, nor are they considered well-known in the art.

Liu, as combined with Li, does not explicitly teach:
over a computer network

Bumbalough teaches:
…over a computer network… (Bumbalough, fig. 1, teaches using a “network”, fig. 2 teaches using a “network” for communications with a “BIM model”, see ¶ 38 and ¶ 40 as well, in summary Bumbalough teaches using a computer network for a system with BIM models and plans) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu, as combined with Liu 2, on system for automated scheduling, planning, and cost planning based on a BIM mode with the teachings from Bumbalough on implementing a system over a network. The motivation to combine would have been that “Embodiments of the present invention may be offered via a network environment so that various different terminals may access functionality associated therewith. As such, various (sometimes remotely located) client terminals may access a service platform capable of serving information to each respective client terminal in accordance with example embodiments” (Bumbalough, ¶ 38), in other words implementing the system over a network enables clients to use various different terminals to access the system, such as “remotely located” terminals.

Regarding Claim 8

	The non-transitory computer-readable medium of claim 7, wherein said method further comprises displaying a first construction recipe on a graphical userOffice Action mailed November 19, 2020 Response to Office Action filed April 1, 2021interface, each operation of said first construction recipe visualized as an independent graphical representation. (Liu, figure 4.9 shows an example GUI for a recipe wherein each operation is presented as an independent graphical representation)

    PNG
    media_image12.png
    315
    1047
    media_image12.png
    Greyscale



Regarding Claim 9
Liu teaches: 
	The non-transitory computer-readable medium of claim 8, wherein said method further comprises displaying said recipe relationships on said graphical user interface, each recipe relationship visualized as an independent graphical representation.  (Liu figure 4.16 shows a “part of generated schedule” as a GUI – this provides a portion of a GUI which displays the recipe relationships between the recipes as independent representations, this also shows the logical relationships between the recipes based on the relationships (the arrows in the flow chart))

    PNG
    media_image13.png
    599
    1040
    media_image13.png
    Greyscale



Regarding Claim 10.
Liu teaches: 
	The non-transitory computer-readable medium of claim 8, wherein said method further comprises displaying said one or more logical relationships on said graphical user interface, each logical relationship of said one or more logical relationships visualized as an independent graphical representation. .(Liu figure 4.16 shows a “part of generated schedule” as a GUI – this provides a portion of a GUI which displays the recipe relationships between the recipes as independent representations, this also shows the logical relationships between the recipes based on the relationships (the arrows in the flow chart))

    PNG
    media_image13.png
    599
    1040
    media_image13.png
    Greyscale



Regarding Claim 11.
Liu teaches: 
	The non-transitory computer-readable medium of claim 7, wherein said required resources are constrained by a resource pool, accessible by said computer system, defining available resources. (Liu, page 93, ¶ 1 teaches that there are “resource constraints” that “must be taken into account in order to create a meaningful detailed schedule”, also see page 94, ¶ 1, and see page 99 last paragraph which teaches “whereas resource-induced precedence constraints are addressed by using priority dispatching rules to allocate limited resources [example of the resource pool] in the simulation model.” [example of constraining the resources by a resource pool defining available resources]

Regarding Claim 12.
Liu teaches: 
	The non-transitory computer-readable medium of claim 7, wherein said required resources  are at least one of duration, production rate, equipment, material, and labor. (Liu, page 93, ¶ 1 teaches that there are “resource constraints” that “must be taken into account in order to create a meaningful detailed schedule”, also see page 94, ¶ 1, and see page 99 last paragraph which teaches “whereas resource-induced precedence constraints are addressed by using priority dispatching rules to allocate limited resources [example of the resource pool] in the simulation model.” [example of constraining the resources by a resource pool defining available resources] – then see page 108 ¶ 2 which provides an example application wherein “In this case, some wall panels have identical construction sequence numbers since technically they can be assembled concurrently, provided that there are sufficient construction resources (e.g., equipment and labour) to allow concurrent activity execution on the construction site”, i.e. the duration and labor are part of the resource constraints, also see page 115 last paragraph and figure 4.9 wherein the “productivity information [productivity rate]” is also part of this, i.e. page 126 ¶ 1 “Work package information, such as the resource requirements and productivity of each building component, is listed in Table 4.1, while Table 4.2 tabulates the available resources for the project” and see table 4.1, i.e. the resource constraints include the labour, the duration, the equipment required, and the material)

Regarding Claim 13.

	The method of claim 1, wherein said updating comprises updating one or more parameters of said construction plan.  (Liu, as cited above teaches this – the citations are reproduced, in summary Liu teaches that the system is for “on-site planning”, i.e. on the construction site planning during the construction wherein the system enables uses to track the progress and update the plans/schedules as the dynamic constraints are dynamically changing – this would have obviously included updating one or more parameters of the said construction plan- page 130, last paragraph teaches “enriched product information from the 3D BIM model is indispensable for the simulation model to mimic construction processes in the real world of panelized building construction.” and then see page 134 ¶ 2 “Lastly, this research develops an automated on-site scheduling application for panelized construction by achieving an in-depth integration between BIM, DES, and evolutionary optimization. It demonstrates a methodology for the planner to build part of the activity network manually as per constraints that must be accommodated during construction, instead of a complete activity network as in previous research...Consequently, it not only serves as the base for project managers to arrange the on-site construction, but also provides the guides for them to plan the factory production in order to deliver individual building panels as expected.”, in other words this is an “on-site” scheduling and planning application for construction wherein “on-site” teaches that this is to be used during the actual construction, i.e. on the construction site, as this system enables a “planner to build part of the activity network...as per constraints that must be accommodated during construction”, this is an example of tracking a progress and updating the model along with updating the construction schedule/plan, i.e. the “constraints” for the schedule change in addition for another example of this see page 136 which suggests that a future obvious addition to this system is to provide for “On-site oriented building panel production line planning and management system can be explored to facilitate the production line planning and management in panelized construction. This system is expected to assist the practitioners to match the productivity of the factory production to the on-site construction productivity, which leads to an entire Just-in-Time management structure for the industry company.” [in other words, in real-time updating the BIM model, including the construction schedule/plan, based on the progress and then using this to “match” the orders from the “factory” to the resources required for the current stage of the construction page)

Regarding Claim 14.
Liu teaches: 
	The method of claim 1, wherein said plurality of construction elements comprises 500 or more construction elements. (Liu, § 4.6 provides an example of this – “The building consists of two storeys, each with four apartment units and one staircase. Each apartment unit has two washrooms where the assembly work commences. Additionally, there are 182 panels, including sixty non-bearing walls and 122 bearing walls. The building rests on twenty-nine concrete wall footings.” wherein “It is noteworthy that the washroom module, as described above, is a  – obviously, there are “182” panels, 29 “footings” for the general areas of the building [i.e. the areas not in the apartments], and then there are multiple walls and the like for each apartment, and the “washroom” has its own list – it would have been obvious that the invention of Liu includes being for buildings with more than 500 elements, including the example application of Liu’s system) 

Regarding Claim 15.
Liu teaches: 
	The non-transitory computer-readable medium of claim 7, wherein said updating comprise updating one or more parameters of said construction plan. (Liu, as cited above teaches this – the citations are reproduced, in summary Liu teaches that the system is for “on-site planning”, i.e. on the construction site planning during the construction wherein the system enables uses to track the progress and update the plans/schedules as the dynamic constraints are dynamically changing – this would have obviously included updating one or more parameters of the said construction plan- page 130, last paragraph teaches “enriched product information from the 3D BIM model is indispensable for the simulation model to mimic construction processes in the real world of panelized building construction.” and then see page 134 ¶ 2 “Lastly, this research develops an automated on-site scheduling application for panelized construction by achieving an in-depth integration between BIM, DES, and evolutionary optimization. It demonstrates a methodology for the planner to build part of the in other words this is an “on-site” scheduling and planning application for construction wherein “on-site” teaches that this is to be used during the actual construction, i.e. on the construction site, as this system enables a “planner to build part of the activity network...as per constraints that must be accommodated during construction”, this is an example of tracking a progress and updating the model along with updating the construction schedule/plan, i.e. the “constraints” for the schedule change during the construction and as this is “on-site” this system can dynamically update the construction schedule/plan based on the progress – see page 135 #5 which clarifies that the “constraints” are “dynamic” as they are “due to physical and spatial constraints in the field and resource allocation strategies through an in-depth BIM-simulation integration for on-site scheduling in panelized construction”, in addition for another example of this see page 136 which suggests that a future obvious addition to this system is to provide for “On-site oriented building panel production line planning and management system can be explored to facilitate the production line planning and management in panelized construction. This system is expected to assist the practitioners to match the productivity of the factory production to the on-site construction productivity, which leads to an entire Just-in-Time management structure for the industry company.” [in other words, in real-time updating the BIM model, including the construction schedule/plan, 

Regarding Claim 16.
Liu teaches: 
	The non-transitory computer-readable medium of claim 7, wherein said plurality of construction elements comprises 500 or more construction elements.(Liu, § 4.6 provides an example of this – “The building consists of two storeys, each with four apartment units and one staircase. Each apartment unit has two washrooms where the assembly work commences. Additionally, there are 182 panels, including sixty non-bearing walls and 122 bearing walls. The building rests on twenty-nine concrete wall footings.” wherein “It is noteworthy that the washroom module, as described above, is a composite of several wall panels and floors, such that the “Group” function in Revit is utilized to model washrooms by grouping the necessary components as one single washroom component.” and then see figure 4.15 – obviously, there are “182” panels, 29 “footings” for the general areas of the building [i.e. the areas not in the apartments], and then there are multiple walls and the like for each apartment, and the “washroom” has its own list – it would have been obvious that the invention of Liu includes being for buildings with more than 500 elements, including the example application of Liu’s system) 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        /BIJAN MAPAR/Primary Examiner, Art Unit 2128